—Motion by the respondent on an appeal from an order of the Supreme Court, Suffolk County, dated January 31, 2000, inter alia, to strike stated portions of the appellants’ brief, and to take judicial notice of the Legislative Bill and Veto Jacket, L 1990 (ch 33), with relation to the 1990 amendment to Civil Rights Law § 79-h.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the branch of the motion which is to take judicial notice is granted; and it is further,
Ordered that the branch of the motion which is to strike stated portions of the appellants’ brief is granted, and those portions of the brief which contain or refer to material which is dehors the record are stricken and have not been considered on the appeal; and it is further,
Ordered that the motion is otherwise denied. Santucci, J. P., Joy, Thompson and Goldstein, JJ., concur.